Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to: Application filed on September 24th, 2021.
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, 11-15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Logan et al., US PG PUB# 2006/0015925 A1 (hereinafter Logan).
As for independent claim 1:
Logan shows computing system, comprising:
a processor (0029); 
a communications module coupled to the processor (personal computer and network in 0029); and a memory coupled to the processor; the memory storing instructions that, when executed, configure the processor to (0029 shows processor and memory):
obtain identifying information for one or more tradeable objects associated with an entity (see tradeable objects in 0034 and 0011, Logan shows a plurality of program segments each of which describes a particular object and sales presentation);
receive, from at least one media data source, video data for one or more videos, the video data including content indicator tags associated with the one or more videos (see video data and tags in 0034, 0036, and 0048);
identify a first subset of the one or more videos based on: performing textual comparison between the content indicator tags associated with the one or more videos and identifiers associated with the one or more tradeable objects (see identifying a first subset in 0034, 0065. Logan shows comparing tags, metadata. See tradeable object in 0034, 0036); 
selecting videos for inclusion in the first subset based on the comparison; and send, to a client device, an indication of the first subset of videos (0030, 0034, 0074, supplemental information concerning the product or service offered and other content that can be presented when the segments are viewed).
As for dependent claim 2:
Logan shows the computing system of claim 1, wherein obtaining the identifying information comprises querying a database to retrieve identities of tradeable objects contained in a virtual portfolio associated with the entity (see querying and searching tradable objects in 0120. 0028 and 0067 viewer request information).
As for dependent claim 3:
Logan shows the computing system of claim 2, wherein the instructions, when executed, further configure the processor to: detect a change in the virtual portfolio associated with the entity; and in response to detecting the change, identify a second subset of the one or more videos and send, to the client device, an indication of the second subset of videos (0069 shows playlist. Logan shows the system detects input from the user and respond with activating the control playback to the user).
As for dependent claim 4:
Logan shows the computing system of claim 1, wherein performing the textual comparison comprises, for at least one of the one or more videos, identifying matches between the content indicator tags associated with the at least one video and identifying information associated with the tradeable objects represented in the at least one video (Logan shows the user constructs shopping playlist and segment-viewing records metadata in 0073-0074).
As for dependent claim 5:
Logan shows the computing system of claim 4, wherein selecting the videos for inclusion in the first subset comprises determining a count of matches between the content indicator tags associated with the at least one video and identifying information associated with the tradeable objects represented in the at least one video (see matched metadata in 0074 and 0078 shows the user create and store metadata related to the video).
As for dependent claim 7:
Logan shows the computing system of claim 1, wherein the instructions, when executed, further configure the processor to assign, to at least one of the videos of the first subset, a priority index representing a priority of displaying the at least one video in a listing of videos on the client device, the priority index being determined based on the comparison (0080-0081 shows user priority index such as “Wish List” and adding and annotating metadata).
As for dependent claim 8:
Logan shows the computing system of claim 7, wherein the instructions, when executed, further configure the processor to: determine a personalized ranking of the one or more videos of the first subset based on the priority indices associated with the one or more videos of the first subset; and send the personalized ranking to the client device (0082 ,0083, Logan shows the user ranks the videos and system generates tag).
As for independent claim 11:Claim 11 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claims 12-15, 17, and 18:Claims 12-15, 17, 18 contain substantial subject matter as claimed in claims 2-5, 7, 8 and are respectfully rejected along the same rationale.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al., US PG PUB# 2006/0015925 A1 (hereinafter Logan) in view of Li et al, US PG PUB# 2018/0249205 A1 hereinafter Li).
As for dependent claim 6:
While Logan shows computing system, analyzing video and metadata, Logan does not specifically show the computing system of claim 1, wherein selecting the videos for inclusion in the first subset comprises: computing relevance scores for the one or more videos, the relevance scores measuring similarity between the content indicator tags and identifying information associated with the one or more tradeable objects; and selecting the videos of the first subset based on the computed values of the relevance scores. In the same field of endeavor, Li teaches the computing system of claim 1, wherein selecting the videos for inclusion in the first subset comprises: computing relevance scores for the one or more videos, the relevance scores measuring similarity between the content indicator tags and identifying information associated with the one or more tradeable objects; and selecting the videos of the first subset based on the computed values of the relevance scores in 0048, 0056. Both Logan and Li teach identifying relevant media content and ranking score. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Logan to incorporate the teaching of Li, thus allow the system to compute relevance score for the one or more videos and tradeable objects (Li, 0048).
As for dependent claim 9:
While Logan shows computing system, analyzing video and metadata, Logan does not specifically show computing system of claim 1, wherein the instructions, when executed, further
configure the processor to: receive video data for a first video not included in the first subset;
determine that a relevance score for the first video is greater than a relevance score for at least one of the videos of the first subset; in response to the determining, send, to the client device, an indication of the first video and identities of the at least one video of the first subset having a lower relevance score than the first video. In the same field of endeavor, Li teaches computing system of claim 1, wherein the instructions, when executed, further configure the processor to: receive video data for a first video not included in the first subset; determine that a relevance score for the first video is greater than a relevance score for at least one of the videos of the first subset; in response to the determining, send, to the client device, an indication of the first video and identities of the at least one video of the first subset having a lower relevance score than the first video in 0048. Both Logan and Lin teach identifying relevant media content and ranking score. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Logan to incorporate the teaching of Li, thus allow the system display content with relevance score exceeding a specified threshold in the video stream (Li, 0048)
As for dependent claims 16, 19:Claims 16 and 19 contain substantial subject matter as claimed in claims 6, 9 and are respectfully rejected along the same rationale.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al., US PG PUB# 2006/0015925 A1 (hereinafter Logan) in view of Chrapko, US# 9,721,296 B1 (hereinafter Chrapko).
As for dependent claim 10:
While Logan shows computing system, analyzing video and metadata, Logan does not specifically show computing system of claim 1, wherein the instructions, when executed, further configure the processor to obtain a resource allocation profile in connection with the one or more tradeable objects, wherein the videos for inclusion in the first subset are selected based on filtering using preferences of the entity defined in the resource allocation profile. In the same field of endeavor, Chrapko teaches computing system of claim 1, wherein the instructions, when executed, further configure the processor to obtain a resource allocation profile in connection with the one or more tradeable objects, wherein the videos for inclusion in the first subset are selected based on filtering using preferences of the entity defined in the resource allocation profile in 4:56-5:32. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Logan to incorporate the teaching of Chrapko, thus allow the system to calculate investment profile and risk tolerance to an individual entity along with analyzing general trends (Chrapko, 4:56-65, 5:27-32).
As for dependent claim 20:Claim 20 contains substantial subject matter as claimed in claim 10 and is respectfully rejected along the same rationale.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David Phantana-angkool/Primary Examiner, Art Unit 2175